Name: Commission Implementing Regulation (EU) NoÃ 758/2011 of 1Ã August 2011 amending Regulation (EU) NoÃ 1291/2009 concerning the selection of returning holdings for the purpose of determining incomes of agricultural holdings
 Type: Implementing Regulation
 Subject Matter: farming systems;  Europe;  national accounts;  economic analysis
 Date Published: nan

 2.8.2011 EN Official Journal of the European Union L 199/40 COMMISSION IMPLEMENTING REGULATION (EU) No 758/2011 of 1 August 2011 amending Regulation (EU) No 1291/2009 concerning the selection of returning holdings for the purpose of determining incomes of agricultural holdings THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1217/2009 of 30 November 2009 setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Community (1), and in particular Article 5(4) thereof, Whereas: (1) Article 2 of Commission Regulation (EU) No 1291/2009 of 18 December 2009 concerning the selection of returning holdings for the purpose of determining incomes of agricultural holdings (2) sets the thresholds for the economic size of agricultural holdings for the accounting year 2010 and subsequent accounting years. (2) Structural change in Ireland has led to a decrease in the number of the smallest holdings and in their contribution to the total output of agriculture, thereby making their use unnecessary in order for the field of survey to cover the most relevant part of the agricultural activity. (3) In the case of France, the structure of the agricultural sector in the divisions Guadeloupe, Martinique and La RÃ ©union is not reflected by the threshold applicable for France as a whole. (4) Therefore, in the case of Ireland, it is advisable to raise the threshold to EUR 8 000 and, in the case of France, the threshold for the divisions Guadeloupe, Martinique and La RÃ ©union should be set at EUR 15 000. (5) In the Annex to Regulation (EU) No 1291/2009 the total number of returning holdings for Ireland has been fixed at 1 300. This number has not been changed since 1982, despite the reduction in the number of holdings in Ireland and an increase in the average size of holdings. Satisfactory representativeness should therefore be achieved on the basis of a smaller sample than the current one. (6) In the case of France, the addition of the new divisions Guadeloupe, Martinique and La RÃ ©union should be reflected and the number of returning holdings in each French division should be adjusted at levels that ensure satisfactory representativeness of the sample. (7) In the case of Hungary, the reduction of the number of divisions needs to be reflected. (8) Regulation (EU) No 1291/2009 should therefore be amended accordingly. (9) The measures provided for in this Regulation are in accordance with the opinion of the Community Committee for the Farm Accountancy Data Network, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 1291/2009 is amended as follows: (1) Article 2 is amended as follows: (a) the indent concerning Ireland is replaced by the following:  Ireland: EUR 8 000; (b) the indent concerning France is replaced by the following:  France (with the exception of Guadeloupe, Martinique and La RÃ ©union): EUR 25 000  France (only Guadeloupe, Martinique and La RÃ ©union): EUR 15 000; (2) the Annex is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. It shall apply from the 2012 accounting year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 August 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 328, 15.12.2009, p. 27. (2) OJ L 347, 24.12.2009, p. 14. ANNEX The Annex to Regulation (EU) No 1291/2009 is amended as follows: (1) the row concerning Ireland is replaced by the following: 380 IRELAND 900 (2) the rows concerning France are replaced by the following: FRANCE in 2012 from 2013 121 Ã le-de-France 200 190 131 Champagne-Ardenne 370 370 132 Picardie 270 270 133 Haute-Normandie 170 170 134 Centre 410 410 135 Basse-Normandie 240 240 136 Bourgogne 350 340 141 Nord-Pas de Calais 280 280 151 Lorraine 230 230 152 Alsace 200 200 153 Franche-ComtÃ © 210 210 162 Pays de la Loire 460 460 163 Bretagne 480 480 164 Poitou-Charentes 360 360 182 Aquitaine 550 550 183 Midi-PyrÃ ©nÃ ©es 480 480 184 Limousin 220 220 192 RhÃ ´ne-Alpes 480 480 193 Auvergne 370 360 201 Languedoc-Roussillon 430 430 203 Provence-Alpes-CÃ ´te dAzur 430 420 204 Corse 170 170 205 Guadeloupe 65 80 206 Martinique 65 80 207 La RÃ ©union 130 160 Total France 7 620 7 640 (3) the rows concerning Hungary are replaced by the following: HUNGARY 764 AlfÃ ¶ld 1 016 767 DunÃ ¡ntÃ ºl 675 768 Ã szak-MagyarorszÃ ¡g 209 Total Hungary 1 900